Citation Nr: 1130669	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for costochondritis 

2.  Entitlement to service connection for a neck disability.
 
3.  Entitlement to service connection for a shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for disability manifested by acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in a National Guard unit from November 15, 1977, to November 30, 2002, with a period of active duty from January 18, 2002, to September 9, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, December 2007, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On April 15, 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of the evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

(The decision below addresses the Veteran's claims of service connection for shoulder, neck, and right hip disabilities, as well as his claim for costochondritis.  The claims of service connection for disability manifested by acid reflux and a low back disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Costochondritis did not begin during active duty and there is no competent evidence that costochondritis is due to an injury incurred during inactive duty training (INACDUTRA).

2.  The Veteran does not have a neck disability that is attributable to active military service.

3.  The Veteran does not have a left or right shoulder disability that is attributable to active military service.

4.  The Veteran does not have a currently diagnosed right hip disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have costochondritis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have a left or right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection in May 2006.  In June 2006, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO informed the Veteran that it had received his DD Form 214 showing active duty from January 18, 2002, to September 1, 2002, and requested that he submit any other DD Form 214s showing active duty.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability(ies).  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, the Board finds that the May 2006 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical evidence, National Guard records, and statements from the Veteran, to include his April 2011 hearing testimony.  The Board notes that during his April 2011 hearing, the Veteran indicated the presence of outstanding private treatment records.  Subsequent to that hearing, the Veteran submitted records from the sources discussed during the April 2011 hearing.  Further, although the Veteran believes that his STRs are incomplete, a review of the record reveals treatment records from the specific sources identified by the Veteran as not being part of the record, such as records from Friedberg Hospital in Germany, and Muhlenberg Community Hospital in Greenville, Kentucky.  Accordingly, the Board concludes that all pertinent treatment records have been associated with the claims folder.  

The Veteran was afforded a VA examination in July 2008 in connection with his claims of service connection for costochondritis, a neck disability, and a bilateral shoulder disability.  The examiner reviewed the claims folder and specifically considered the circumstances of the Veteran's reported in-service injuries.  
X-rays were also taken.  The Board finds that the examination report contains sufficient evidence by which to evaluate those, and the Board finds that the examiner's opinions are supported by an adequate rationale.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for a right hip disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is--

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a medical examination was not triggered in this case with regard to the Veteran's claim of service connection for a right hip disability.  As will be discussed in further detail below, there is no evidence that the Veteran has a current right hip disability; nor is there evidence of persistent or recurrent symptoms of a disability.  See McLendon, supra.  Absent such evidence, the duty to provide a medical examination is not triggered.  Id; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010). "[A]ctive military, naval, or air service" is defined to include--

active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2010).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4), 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

A.  Costochondritis

The appellant seeks service connection for costochondritis, which he indicates first manifested in service.  A review of the appellant's service treatment records (STRs) reveals that on November 7, 1993, the appellant complained of chest pains and was transported to Muhlenberg Community Hospital in Greenville, Kentucky, for testing.  A chest x-ray revealed a reticulonodular pattern without evidence of other active pulmonary disease.  An electrocardiogram (EKG) showed left ventricular hypertrophy with some early repolarization in V-3 and V-4.  An impression of costochondritis was made and the appellant was treated with Motrin and placed on light duty for three days.  

The February 1994 report of a line-of-duty investigation noted that the appellant had been on inactive duty training from November 5, 1993, to November 7, 1993, during which time he had experienced chest pains, most likely due to the cold weather in combination with the dry heat of the stoves used in heating the appellant's tent.  It was determined that the appellant's "single episode" of costochondritis was incurred in the line of duty.  

The record is clear that the appellant's costochondritis was evident during a period of inactive duty training.  As noted above, for a National Guardsman to attain "veteran" status based on a period of inactive duty training, he/she must have been "disabled or died from an injury incurred or aggravated in the line of duty."  Here, although the appellant was treated for costochondritis during a period of inactive duty training, costochondritis is not an injury.  Rather, it is an inflammation that produces pain and tenderness.  Further, the appellant's STRs do not show that his costochondritis resulted from an injury sustained during the period of inactive duty training from November 5, 1993, to November 7, 1993.  Moreover, there is no evidence that the appellant was at any time during service disabled from costochondritis.  Rather, the appellant was placed on light duty and returned to his unit following the November 7, 1993, hospitalization.  None of his annual physical reports of record found him to be unfit for duty.  

In sum, because costochondritis became evident during a period of inactive duty training and is not an injury, nor shown to have resulted from an injury sustained during that period, the appellant's National Guard service does not qualify him for service-connected compensation benefits for costochondritis.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (service connection may not be established when a disability incurred on INACDUTRA results from a disease process).  Accordingly, because the appellant has not achieved "veteran" status based on his diagnosis of costochondritis during a period of inactive duty training, his claim of service connection for costochondritis must be denied.  (There is no indication that costochondritis was a problem for the appellant during his period of active duty in 2002 such that it may be said that a pre-existing problem was aggravated during service.)

B.  Neck Disability

The appellant seeks service connection for a neck disability, which he indicates first manifested in service.  In an April 17, 1986, letter, it was noted that on April 11, 1986, while the appellant was performing his duties as a gunner on an M60 tank, the tank hit rough terrain and the appellant suffered a whiplash injury to his neck.  The letter verified that the Veteran was on inactive duty training at the time of the injury.  A review of the appellant's STRs shows that on April 18, 1986, the appellant presented with complaints of neck pain.  Examination of appellant resulted in a diagnosis of cervical strain and whiplash.  It was noted that the appellant had no permanent disability.  

As the appellant's STRs clearly document that the appellant sustained a neck injury during a period of inactive duty training, the question before Board is whether the injury has resulted in chronic disability.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In that regard, the Board notes that the report of the April 18, 1986, examination indicated that the Veteran had suffered no permanent disability.  The report of a January 1988 four-year physical noted that the Veteran's spine was clinically evaluated as normal.  Although the appellant reported his prior injury, he indicated that he was in good health.  No complaints of neck pain were noted.  The appellant again reported to be in good health on a 1992 report of medical history.  A 1997 examination revealed that the appellant was qualified for retention.  In June 1999, the appellant presented with complaints of neck pain.  Examination showed a full range of neck motion; the assessment was cervical muscle strain and the appellant was treated with Tylenol.  There is no indication that the appellant had sustained a neck injury at that time, or that the problem was a residual of the earlier injury.

In July 2008, the appellant was afforded a VA examination in connection with his claim of service connection for a neck disability.  The examiner noted the appellant's in-service whiplash injury and complaints of chronic neck pain.  X-rays of the cervical spine revealed no evidence of acute fracture.  The appellant's vertebral bodies were well aligned and disc spaces well maintained.  The examiner specifically noted that x-rays of the cervical spine demonstrated no abnormalities.  There was no evidence of post-traumatic arthritis, old fracture, or ligamentous instability.  The examiner noted that a diagnosis of whiplash indicates ligamentous injury of the cervical spine due to trauma.  The examiner opined, therefore, that it was unlikely that any current neck pain was due to the appellant's 1986 whiplash injury.

Upon review of the medical evidence of record, the Board finds that the appellant is not disabled as a result of his 1986 whiplash injury.  Rather, the evidence tends to show that the appellant's whiplash injury resolved, resulting in no permanent disability.  The appellant's STRs are silent for complaints of neck pain following that injury.  Although neck pain was noted in 1999 and an impression of cervical strain was noted, there is no indication as to whether that was related to the 1986 injury or a new injury.  In any event, on VA examination in 2008, there was no evidence of a current neck disability.  In this regard, the Board notes that without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  The Board has reviewed the private medical evidence of record, to include chiropractic treatment records showing cervical traction treatment, but notes that those records fail to contain a specific diagnosis of a neck disability.  The Board finds that the absence of a current disability weighs heavily against finding that the appellant was indeed disabled as a result of his 1986 whiplash injury.  

In sum, even though the appellant's whiplash injury was sustained during a period of inactive duty training, it did not result in a chronic disability.  Therefore, service connection is not warranted.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

C.  Bilateral Shoulder Disability

The appellant seeks service connection for a bilateral shoulder disability which he asserts was incurred in service.  The appellant testified during his April 2011 hearing that while on summer camp training at Fort Hood, Texas, he was unloading duffle bags, one of which contained a helmet and hit him in the right shoulder.  The appellant indicated that he went to the medic and was treated with Motrin.  He further testified that he injured his left shoulder in a similar manner, except that the duffle bag that hit his left shoulder contained a boot.  During the July 2008 VA examination, the appellant also related that the injury to his left shoulder occurred while he was stationed in Germany.  

At the outset, the Board notes that the appellant's STRs are replete with references to right shoulder pain.  His post-service medical records also document complaints of right shoulder pain and show that he was receiving physical therapy for his right shoulder.  Although none of these records shows complaints related to the left shoulder, or document any specific injury to the right or left shoulder, the appellant is competent to testify as to any injury he may have sustained in service and continuity of symptomatology since that time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Although not documented in the record, it would appear from the appellant's testimony that his reported right shoulder injury occurred during a period or active duty for training.  Regarding his reported left shoulder injury, because the Veteran was serving on active duty while stationed in Germany, status as a veteran for that time period is not in question.  

On examination in July 2008, the appellant related that he had sustained injuries to his left and right shoulders in service when he was unloading duffle bags.  X-ray evidence revealed small spurs along the distal acromion and small area of increased sclerosis was seen along the greater tubercle of both humeral bones consistent with degenerative changes.  The examiner's impression was mild bilateral degenerative arthritic changes.  The examiner diagnosed the appellant as having impingement syndrome of the shoulder, bilaterally.  The examiner was requested to opine as to the whether the appellant's reported in-service shoulder injuries caused his current shoulder disability, to which he responded that it was less likely than not that the appellant's shoulder injuries in service caused the current degenerative changes of both shoulders.  The examiner explained that the appellant's complaints, signs, symptoms, and x-ray findings were consistent with impingement syndrome and that the appellant may also have glenohumeral arthritis.  The examiner found that the natural history of those diseases explained the appellant's symptoms adequately and his description of his in-service accidents did not provide a logical causative explanation based on the minor nature of the trauma.  The examiner specifically noted that lack of fracture to the humerus, glenoid, or acromion.  

Here, the Board finds that the evidence of record fails to establish that the appellant's diagnosed bilateral shoulder disability resulted from the injuries sustained during a period of active duty or active duty for training.  Nor has the present condition been shown to have developed during service or as a result of an established event, injury, or disease during service.  In this regard, the Board finds persuasive the July 2008 VA examiner's opinion that the appellant's current bilateral shoulder disability is not related to his reported in-service injuries.  The examiner's negative nexus opinion is adequately supported by the reasons stated therein-namely, that the appellant's description of his in-service right and left shoulder injuries revealed a relatively minor trauma that would not have resulted in the current disabilities.  

Further, a review of the private medical evidence of record fails to reveal a link between the appellant's complaints of shoulder pain and his reported in-service injuries.  Moreover, none of the VA treatment records supports an association between a shoulder disability and his reported injury during active duty for training, or his period of active duty.  Although the appellant indicated the existence of arthritis of his shoulders on an undated medical prescreen questionnaire, he is not competent to diagnose arthritis, as that is not a disability uniquely characterized by observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2010) (noting that degenerative arthritis must be established by x-ray findings).

The Board also notes that service incurrence or aggravation may be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The appellant had active duty from January 18, 2002, to September 9, 2002.  A review of the post-service medical evidence shows a diagnosis of mild osteoarthritis in the left shoulder in September 2005.  The records fail to reveal an earlier diagnosis or manifestation of arthritis.  Consequently, the presumption of 38 C.F.R. §§ 3.307 and 3.309 is not for application.  

In sum, the Board finds that the preponderance of the evidence is against the claim of service connection for a left or right shoulder disability.  The Veteran's current bilateral shoulder disability is not related to an injury sustained during a period of active duty for training, nor is it otherwise related to active military service.  As the probative evidence of record does not support a conclusion that a shoulder disability is related to the shoulder injuries sustained in service as reported by the appellant, the Board finds that an award of service connection may not be made.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).

D.  Right Hip Disability

During his April 2011 hearing, the appellant testified that while on duty at Fort Campbell, just prior to being sent to Germany, he was "knocked into a tank" and injured his right hip.  At the outset, the Board notes that it is unclear whether the appellant was on active duty, active duty for training, or inactive duty training at the time of his reported hip injury.  However, regardless of the nature of the appellant's service at that time, service connection is not warranted as there is no indication in the record that the appellant has a currently diagnosed right hip disability.  

The appellant's STRs are silent for complaint of or treatment related to right hip problems.  A review of the post-service private and VA treatment records also fails to show treatment related to the right hip.  Nor do those records contain any diagnosis of a right hip condition.  Indeed, the only reference to the appellant's hip is contained in an August 2005 VA treatment note wherein it is noted that the appellant had complained of back pain and "intermittent numbness/tingling into r[ight] hip."  The appellant himself has not indicated that he has been diagnosed with any specific hip disability.  In essence, there is no evidence, lay or medical, to support a finding that the appellant has at any point since filing his claim experienced a diagnosed right hip disability.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  However, as stated previously, the appellant has not proffered any lay evidence of a current diagnosis.  Accordingly, without evidence of a currently diagnosed hip disability, the Board finds that the claim of service connection for a right hip disability must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2010).

E.  Secondary Service Connection

The appellant has asserted his belief that his neck, shoulder, and hip disabilities are secondary to his costochondritis.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

As noted above, service connection for costochondritis is not warranted in this case.  As there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, entitlement to service connection for neck, shoulder, and hip disabilities as secondary to costochondritis is not warranted as a matter of law.  See 38 C.F.R. § 3.310.


ORDER

Service connection for costochondritis is denied.

Service connection for a neck disability is denied.

Service connection for a left or right shoulder disability is denied.

Service connection for right hip disability is denied.


REMAND

Here, the Veteran is seeking service connection for disability manifested by acid reflux that he states began in service.  A review of the Veteran's STRs shows that on July 15, 2002, while stationed overseas in Germany, the Veteran presented to the Friedberg Health Clinic with complaints of abdominal pain.  On August 5, 2002, the Veteran presented to the Winn Army Community Hospital at Fort Stewart, Georgia, with complaints of chest pain.  A diagnosis of gastroesophageal reflux disease (GERD) was rendered.  The Veteran's post-service treatment records similarly show treatment for the Veteran's diagnosed GERD.

At the outset, the Board notes that status as a veteran for the period from January 18, 2002, to September 9, 2002, is not at issue.  The Veteran's DD Form 214 for the period of January 18, 2002, to September 9, 2002, shows that the Veteran was ordered to active duty in support of Operation Iraqi Freedom, under the provisions of 10 U.S.C.A. § 12302.  Thus, because he was ordered into Federal service, he was serving on active duty during this period of time and is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from January 18, 2002, to September 9, 2002.

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).

In a June 2008 deferred rating decision, the agency of original jurisdiction (AOJ) determined that because GERD was noted during the Veteran's period of active service and post-service medical records showed treatment for GERD, a VA medical examination was warranted to evaluate whether the GERD was related to service.  The Veteran was afforded such an examination in July 2008.  However, in evaluating the Veteran's GERD, the examiner indicated that that the Veteran desired to withdraw his request for service connection for that condition.  

Despite this notation in the VA examination report, a review of the record fails to reveal that the Veteran withdrew his claim of service connection for disability manifested by acid reflux.  Indeed, that matter was addressed by the RO in its September 2008 decision and in his September 2009 notice of disagreement (NOD), the Veteran specifically disagreed with the RO's denial of service connection.  The RO then issued a statement of the case (SOC) addressing service connection for, among other things, acid reflux, and the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) wherein he checked the box indicating his desire to appeal all issues listed on the SOC.  In light of this procedural history, the Board cannot conclude that the Veteran withdrew his claim of service connection for disability manifested by acid reflux.  

Accordingly, because the July 2008 VA examination report fails to contain an opinion, the Board finds that a remand of the Veteran's claim of service connection claim for acid reflux is necessary for the Veteran to be scheduled for a new examination in connection with his claim.  See Barr, supra; see also McLendon, 20 Vet. App. at 83 ("credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).

As for the Veteran's claim of service connection for a low back disability, during his May 2011 hearing, the Veteran testified that he first developed back pain after an injury sustained during a summer camp training.  He stated that he could not remember the year in which the injury occurred, but indicated that he was at Fort Stewart, Georgia, at the time.  The Veteran described the injury as follows:  "I was riding tank, and I told the driver the ditch was coming up[, b]ut he kept going fast [a]nd it shook me in the tank."  He reported seeking medical treatment and taking Motrin.  

The Veteran's STRs note complaints of back pain following a 1986 whiplash injury.  He denied recurrent back pain on a February 1992 report of medical history.  On a 1997 report of medical history, the appellant indicated that he had recurrent back pain.  Private chiropractic treatment records dated in April 2003 show that the Veteran previously had low, middle, and upper back pain, and currently had mid-back pain.  During an August 2005 new patient assessment at the Fort Campbell, VA community based outpatient clinic, the Veteran reported a long history of right shoulder pain and "intermittent low back pain for past 'three to four years.'"  No specific back disability was diagnosed.  More recent VA treatment records note complaints of back pain but fail to contain a specific diagnosis of any back disability.  Records from B.G., D.C., a private chiropractor, dated in March 2009, show that the Veteran was treated for back pain.  X-rays of the thoracic and lumbar spine were positive for hypertrophic spondylosis/osteoarthritis.  

Based on the Veteran's testimony, the Board finds that the matter must be remanded to determine the Veteran's dates of service at Fort Stewart and clarify whether that service constituted active duty, active duty for training, or inactive duty training.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims folder.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a service connection for a back disability.  
The Veteran has a current private diagnosis of hypertrophic spondylosis/osteoarthritis.  Further, the Veteran's STRs document in-service reports of back pain.  The Veteran has testified that he injured his back during summer camp training at Fort Stewart.  The post-service medical evidence of record shows that the Veteran has experienced back pain.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  (requiring VA medical examination when there is evidence of current disability that may be associated with service).  Accordingly, the Board finds that the claim of service connection for a back disability must also be remanded for a VA medical examination that addresses the nature and etiology of any currently diagnosed back disability.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back or GERD or related symptoms.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ must verify the Veteran's dates of service at Fort Stewart, Georgia, particularly dates of active duty for training.  The Veteran should be asked to identify, with as much specificity as possible, the National Guard unit to which he was assigned while at Fort Stewart.  The AOJ should determine whether that service was active duty, active duty training, or inactive duty training, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain a copy the Veteran's personnel records that might show such service.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  After completing the development requested in paragraph 1 above, schedule the Veteran for a VA examination in connection with his claim of service connection for disability manifested by acid reflux.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether any currently diagnosed GERD or other disability manifested by acid reflux is at least as likely as not related to his period of active military service.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  After completing the development requested in paragraphs 1 and 2 above, schedule the Veteran for a VA examination in connection with his claim of service connection for a back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should provide an opinion as to whether the Veteran has spondylosis and/or osteoarthritis of the thoracic or lumbar spine, or any other diagnosed back disability.  The examiner should then opine whether any diagnosed back disability is at least as likely as not attributable to any period of active duty, ACDUTRA, or inactive duty training.  The examiner must specifically consider the Veteran's account of his in-service back injury and should discuss whether such an injury, as described by the Veteran, could be the cause of a current back disability.  A detailed explanation for each opinion should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues remaining on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


